On Petition for a Rehearing.
Best, C.
— The appellant concedes that the conclusion reached by the court is correct, unless the complaint filed November 23d, 1876, can be treated as the amended complaint filed September 13th, 1877. How this can be done is not indicated. She says that the truth is that the exhibits, were not filed with the original complaint, to which, for such reason, a demurrer was filed and sustained, on the 12th day of April, 1877 ; that these exhibits were filed on the 13th day of September, 1877, and that the original complaint and the exhibits thus became the amended complaint. If this version is correct, the clerk, in making the transcript, made two mistakes — one in setting out the exhibits as filed with, the original complaint, and the other in not setting them out as filed September 13th, 1877. If both were corrected, however, the correction could not avail the appellant. A complaint to which a demurrer has been sustained at one term of the court can not be treated as an amended complaint by simply filing exhibits at the next term, without also refiling such complaint with such exhibits.
The appellant also insists that the appellee filed his answer to this complaint, and, since he treated it as an amended complaint, the court must also so'treat it. This we would' willingly do if the record supported the statement, but it does not, The demurrer to the original complaint was sus*587tained April 12th, 1877, and on the 13th of September following this entry was made : “Comes now the plaintiff by her attorneys, and files an amended complaint herein, to which defendants are ruled to answer.” And on September 15th occurs this entry : “Comes now defendant Joseph M. Kelly and files his answer in five paragraphs.” These entries are conclusive, and the conclusion that the answer was filed to the amended complaint, and not to a complaint to which, a demurrer had been sustained at a previous term of the court, seems unavoidable. Eisman v. Poindexter, 52 Ind. 401. We have no power to correct the record, nor can we-disregard its recitals ; therefore we adhere to the ruling in. the original opinion.
Per Curiam.
— The petition is overruled